Exhibit 10.9

CONFIDENTIAL AND PRIVILEDGED

August 11, 2008

Michael J. Gast, M.D., Ph.D.

c/o Genaera Corporation

5110 Campus Drive

Plymouth Meeting, PA 19462

 

Re: Amendment to Outstanding Option Grant Agreements

Dear Michael:

Genaera is amending the outstanding Option Grant Agreements awarded to you, as
listed on Schedule A, to hereby add the following language as new Item 12 to the
Option Grant Agreements pertaining to the Amended 2004 Stock-Based Incentive
Compensation Plan and the Amended 1998 Equity Compensation Plan:

Employment Agreement. In the event of any conflict between the terms of this
Agreement and Grantee’s existing or future employment agreement with the
Company, if any, the terms of such employment agreement shall control.

Except as amended above, all other terms and conditions of your Option Grant
Agreements shall remain in full force and effect.

Please indicate your acceptance of this amendment by your signature below and
return to Human Resources by August 15, 2008.

 

/s/ John L. Armstrong, Jr.

John L. Armstrong, Jr. President and Chief Executive Officer

 

Accepted:  

/s/ Michael J. Gast

Date:   August 13, 2008



--------------------------------------------------------------------------------

Schedule A

 

Grant Date

  

Option Plan

   Grant Price    Granted

9/26/2007

   1998 Plan    $ 2.98    275,000

3/20/2006

   2004 Plan    $ 8.04    16,667

7/17/2006

   2004 Plan    $ 3.12    4,167

12/12/2006

   2004 Plan    $ 2.22    16,667

5/18/2007

   2004 Plan    $ 2.75    100,000